In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00220-CV
     ___________________________

  IN THE INTEREST OF M.S., A CHILD



  On Appeal from the 393rd District Court
          Denton County, Texas
      Trial Court No. 18-11544-431


  Before Womack, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

       Appellant A.B. (Mother) appeals the trial court’s final order terminating her

parental rights to M.S. (Meryl).1 See Tex. Fam. Code Ann. §§ 161.001(b), 161.206.

Because we find no arguable grounds for reversal, we affirm the trial court’s final

order of termination.

       Appellee Texas Department of Family and Protective Services (the

Department) filed a petition seeking to terminate Mother’s parental rights, partially

based on the Department’s allegations that Mother had placed Meryl in endangering

conditions or surroundings, that Mother had engaged in endangering conduct, and

that Mother had failed to comply with a court-ordered service plan.           See id.

§ 161.001(b)(1)(D), (E), (O). The Department also alleged that termination would be

in Meryl’s best interest. See id. § 161.001(b)(2).

       At a jury trial, Meryl’s therapist and the Department’s caseworker recounted

that Meryl had severe behavioral problems when she was placed in foster care and

was relocated to a treatment foster placement where she started intensive therapy.

During an assessment, Meryl stated that Mother had physically abused her, her

biological father had sexually abused her, Mother “would hit her in the face with a

belt,” and she was “often left at home alone and went without food at times.” Meryl

improved and was eventually moved into a foster home that wanted to adopt Meryl.

      We use aliases to refer to the child and her family members. See Tex. Fam.
       1

Code Ann. § 109.002(d); Tex. R. App. P. 9.8(b)(2).


                                             2
Meryl told her therapist that she did not want to see Mother and wanted to be

adopted because she was angry Mother could not stay out of jail. Meryl’s therapist

believed that termination of Mother’s parental rights and adoption for Meryl would be

in Meryl’s best interest:

       I think there will be parts that are hard [if Mother’s rights were to be
       terminated], but if I look at the research for acute trauma and chronic
       trauma, chronic trauma has much longer lasting effects and it’s harder to
       rebound from, rather than acute trauma most of the time. And so
       because of the inconsistencies while [Meryl] is in [Mother’s] care, the
       struggles that I’ve seen [Meryl] go through whenever visits have stopped
       or, you know, there are these, like, little attachment injuries that occur
       during these visits that are virtual,[2] right, and that’s, like, one hour of
       time, I believe that if [Meryl] went home, it would be chronic trauma
       over acute trauma. And so my answer is yes, I believe it would be in her
       best interest.

       Mother testified to her drug abuse, arrests, and incarcerations.           Mother,

however, denied that she has a substance-abuse problem. She further admitted that

she had not complied with the court-ordered service plan but asserted that she had

not received a copy of it although she had signed it. Mother could not remember the

last time she had a residence of her own, and she explained that she mainly stayed at

hotels whenever she was not in jail.

       The jury unanimously found by clear and convincing evidence that Mother had

knowingly placed or knowingly allowed Meryl to remain in endangering conditions or

surroundings, had engaged in endangering conduct or knowingly placed Meryl with

       Meryl’s therapist testified that during some of the virtual visits, Mother was
       2

not engaged and would use the phone screen to put on eyelashes.


                                            3
persons who engaged in such conduct, and had failed to comply with a court-ordered

service plan. Finally, the jury unanimously found that the termination of Mother’s

parental rights was in Meryl’s best interest. The trial court accepted the jury’s verdict

and entered a final order of termination incorporating the jury’s findings.

      Mother’s appellate counsel has filed a brief stating that he has conducted a

professional evaluation of the record and has concluded that there are no arguable

grounds to be advanced to support an appeal of the trial court’s termination order and

that the appeal is frivolous. Counsel, however, has not sought to withdraw from his

representation of Mother. See generally In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (“[A]n

Anders motion to withdraw brought in the court of appeals, in the absence of

additional grounds for withdrawal, may be premature.”). Counsel’s brief ably presents

the required professional evaluation of the record demonstrating why there are no

arguable grounds for appeal. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,

1400 (1967); see also In re C.J., 501 S.W.3d 254, 254–55 (Tex. App.—Fort Worth 2016,

pets. denied) (recognizing Anders procedures apply in cases involving termination of

parental rights). Further, counsel and this court informed Mother of her right to

request the record and to file a pro se response.3 See Kelly v. State, 436 S.W.3d 313,

318–20 (Tex. Crim. App. 2014). Counsel provided Mother with copies of his brief




      3
       Our letter to Mother was returned as undeliverable.


                                           4
and the appellate record, but she has not responded. The Department has waived its

right to respond to the Anders brief.

      Having carefully reviewed the entire record and the Anders brief, we conclude

that there are no arguable grounds supporting the appeal; thus, we agree with

Mother’s appointed appellate counsel that Mother’s appeal is without merit. See C.J.,

501 S.W.3d at 255. Accordingly, we affirm the trial court’s final order of termination.

See Tex. R. App. P. 43.2(a).


                                                     /s/ Brian Walker

                                                     Brian Walker
                                                     Justice

Delivered: October 8, 2021




                                          5